Ludeling, C. J.
The real object of these proceedings is to compel the judge a quo to reduce the amount of the bond fixed by him to set aside the judicial sequestration. This, we think, can not be done by mandamus. A judge may be compelled by mandamus to act, in a particular case, if he refuses — but having acted, his judgment can not be revised except on appeal. One can not be compelled by mandamus to change Ms judgment in a matter where he has the right to judge. The answer shows that the defendant has done nothing in regard to the sequestration, since the appeal from the order granting the sequestration and appointment of a receiver, even if the appeal was taken within the legal delay to have the effect of a suspensive appeal. The answer of the judge is satisfactory, and the prayer of the relator is rejected, with costs of the proceedings..